Case 1:20-cv-00390-RJJ-RSK ECF No. 27, PageID.213 Filed 01/27/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

JASON MATTHEWS,
                                                        Case No. 1:20-CV-390
                Plaintiff,
v.                                                      HON. ROBERT J. JONKER

CJ ACQUIRE, LLC, et al.,

            Defendants.
____________________________/

                                   CASE MANAGEMENT ORDER

          IT IS HEREBY ORDERED:

 Trial Date and Time                                                            MARCH 22, 2022
                                                                                     8:30 a.m.
 Place:     699 Ford Federal Building, 110 Michigan, NW
            Grand Rapids, MI 49503
 Before:    Chief Judge Robert J. Jonker
 Jury or Non Jury                                                                       Non-Jury
 Estimated Length of Trial                                                                 4 days
 Stipulations to Join Parties or Amend Pleadings                                       By motion
 Rule 26(a)(1) Disclosures (including lay witnesses)      Plaintiff:       FEBRUARY 15, 2021
                                                        Defendants:        FEBRUARY 15, 2021
 Disclose Name, Address, Area of Expertise and            Plaintiff:              JULY 15, 2021
 a short summary of expected testimony                  Defendants:             AUGUST 15, 2021
 of Expert Witnesses (Rule 26(a)(2)(A)
 Disclosure of Expert Reports                              Plaintiff:             JULY 15, 2021
 (Rule 26(a)(2)(B))                                    Defendants:              AUGUST 15, 2021
                                                   Rebuttal Reports:
 Completion of Discovery                                                  SEPTEMBER 30, 2021
 Dispositive Motions                                                           OCTOBER 31, 2021
 Interrogatories will be limited to:                                      25 single part questions
 (Single Part Questions)
 Depositions will be limited to:                                                     10 per party
 (Fact Witnesses Per Party)
Case 1:20-cv-00390-RJJ-RSK ECF No. 27, PageID.214 Filed 01/27/21 Page 2 of 7




 Settlement Conference                                         Date:                 FEBRUARY 8, 2022
                                                               Time:                        1:30 p.m.
                                                              Before:            Magistrate Judge Ray Kent

 Final Pretrial Conference                                      Date:                    MARCH 8, 2022
 Before Chief Judge Robert J. Jonker                            Time:                        4:00 p.m.
 Note Preparation Details within this Order
 ADR To Take Place On Or Before:                                                  SEPTEMBER 30, 2021


1.     TRIAL DATE AND SETTING: This case is scheduled for trial before the Honorable Robert J.
       Jonker, 699 Ford Federal Building, 110 Michigan, NW, Grand Rapids, Michigan, as set forth above.

2.     JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All stipulations for joinder of
       parties and all stipulations to amend the pleadings must be filed by the date set forth in the table
       above to ensure amendment as a matter of consent under Rule 15(a)(2). Proposed amendments after
       the noted date are by leave of court.

3.     DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures, names
       of lay witnesses, identification of experts, production of documents, and disclosure of expert reports
       under Rule 26(a)(2), if applicable, are ordered as set forth in the table above.

4.     DISCOVERY: All discovery proceedings shall be completed no later than the date set forth in the
       table above, and shall not continue beyond this date. All interrogatories, requests for admissions,
       and other written discovery requests must be served no later than thirty days before the close of
       discovery. All depositions must be completed before the close of discovery. Interrogatories will be
       limited as set forth in the table above. Depositions will be limited as set forth in the table above.
       There shall be no deviations from this order without prior approval of the court upon good cause
       shown. Time limitations for depositions set forth in Rule 30(d)(1) apply to this case.

5.     MOTIONS:

       A.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LCivR. 7.3. They
               may be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to 28 U.S.C. §
               636(b)(1)(A). In accordance with 28 U.S.C. § 471, et seq., it is the policy of this Court to
               prohibit the consideration of discovery motions unless accompanied by a certification that
               the moving party has made a reasonable and good faith effort to reach agreement with
               opposing counsel on the matters set forth in the motion.

       B.      Dispositive motions shall be filed in accordance with W.D. Mich. LCivR 7.2 by the date set
               forth in the table above. If dispositive motions are based on supporting documents such as
               depositions or answers to interrogatories, only those excerpts which are relevant to the
               motion shall be filed. The case manager will notify counsel of the date for oral argument.




                                                   -2-
Case 1:20-cv-00390-RJJ-RSK ECF No. 27, PageID.215 Filed 01/27/21 Page 3 of 7



       C.      The parties are strongly encouraged to file motions in limine at least fourteen (14) calendar
               days prior to the final pretrial conference, but in no event shall they be filed later than the
               date for the submission of the proposed Final Pretrial Order.

6.     ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution of this
       case, and the parties having voluntarily selected facilitative mediation, this matter shall be submitted
       to facilitative mediation. The parties have fourteen (14) days from the date of this Order to jointly
       choose one mediator from the list of court certified mediators.1 Plaintiff is responsible for e-filing
       notification of the name of the selected mediator. If the parties are unable to jointly select a
       mediator, they must notify the ADR Administrator2, who will select a mediator for them. Once the
       mediator is selected, a Notice will issue regarding the method and schedule for the mediation
       conference.

7.     SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in good
       faith settlement negotiations. A settlement conference has been scheduled before the magistrate
       judge as set forth above.

       A.      Persons Required to Attend. Unless excused by a showing of good cause, the attorney who
               is to conduct the trial shall attend the settlement conference, accompanied by a
               representative of the party with full settlement authority. Both shall attend in person. The
               person with settlement authority must come cloaked with authority to accept, without further
               contact with another person, the settlement demand of the opposing party. An insured party
               shall also appear by a representative of the insurer who is authorized to negotiate and to
               settle the matter (within policy limits) up to the amount of the opposing parties’ existing
               settlement demand. W.D.Mich. LCivR 16.8.

       B.      Settlement Letter to Opposing Party. A settlement conference is more likely to be
               productive if, before the conference, the parties have had a written exchange of their
               settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
               conference, plaintiff’s counsel shall submit a written itemization of damages and settlement
               demand to defendants’ counsel with a brief explanation of why such a settlement is
               appropriate. No later than seven (7) days prior to the settlement conference, defendants’
               counsel shall submit a written offer to plaintiff’s counsel with a brief explanation of why
               such a settlement is appropriate. This may lead directly to a settlement. If settlement is not
               achieved, plaintiff’s counsel shall deliver, fax or e-mail copies of these letters to the
               chambers of the magistrate judge conducting the conference no later than three (3) business
               days before the conference. Do not file copies of these letters in the Clerk’s Office.

       C.      Confidential Settlement Letter to Court. In addition, three (3) business days before the
               conference, each party or their attorney shall submit to the chambers of Judge Ray Kent a
               confidential letter concerning settlement. Letters should be mailed, hand delivered, or



       1
           Www.miwd.uscourts.gov
       2
        ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW,
Grand Rapids, MI 49503; 616/456-2381; adr@miwd.uscourts.gov

                                                     -3-
Case 1:20-cv-00390-RJJ-RSK ECF No. 27, PageID.216 Filed 01/27/21 Page 4 of 7



             emailed to kentmediation@miwd.uscourts.gov. A copy of this letter need not be provided
             to any other party. Do not file a copy of this letter in the Clerk’s Office. All information
             in the settlement letter shall remain confidential and will not be disclosed to any other party
             without the approval of the writer. The confidential settlement letter shall set forth: (a) the
             name and title of the party representative who will be present at the settlement conference,
             with counsel’s certification that the representative will have full authority to settle, without
             the need to consult with any other party; (b) a very brief explanation of the nature of the
             case, including an identification of any parties added or dismissed since the time of filing;
             (c) a history of settlement negotiations to date, including all offers, demands and responses
             (the letter should not, however, divulge any offer made in the context of a voluntary
             facilitative mediation); (d) the policy limits of any relevant insurance coverage; (e) the limits
             on settlement authority given to counsel by the client; (f) that party’s suggestions concerning
             the most productive approach to settlement; (g) any other matter that counsel believes will
             improve the chances for settlement. Plaintiff shall also provide an estimated range of
             damages recoverable at trial and a brief analysis of the method(s) used for arriving at the
             estimate(s).

8.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date and time
     set forth above.

9.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed pretrial order, entitled
     “Final Pretrial Order” shall be prepared jointly by counsel and filed three (3) business days prior
     to the final pretrial conference in the following form:

             A final pretrial conference was held on the ___ day of ______________. Appearing for the
             parties as counsel were:

                     (List the counsel who will attend the pretrial conference.)

             1.      Exhibits: The following exhibits will be offered by the plaintiff and the defendants:

                     (List separately for each party all exhibits, including demonstrative evidence and
                     summaries of other evidence, by name and number. Plaintiff shall use numbers;
                     defendants shall use letters. Indicate with respect to each exhibit whether and for
                     what reason its admissibility is challenged. Exhibits expected to be used solely for
                     impeachment purposes need not be numbered or listed until identified at trial.
                     Failure to list an exhibit required to be listed by this order will result, except upon
                     a showing of good cause, in a determination of non-admissibility at trial. Objections
                     not contained in the Pretrial Order, other than objections under Evidence Rule 402
                     or 403, shall be deemed waived except for good cause shown. See Fed. R. Civ. P.
                     26(a)(3)(B).)

             2.      Uncontroverted Facts: The parties have agreed that the following may be accepted
                     as established facts:

                     (State in detail all uncontroverted facts.)



                                                  -4-
Case 1:20-cv-00390-RJJ-RSK ECF No. 27, PageID.217 Filed 01/27/21 Page 5 of 7



           3.    Controverted Facts and Unresolved Issues: The factual issues remaining to be
                 determined and issues of law for the Court’s determination are:

                 (Set out each issue which is genuinely controverted, including issues on the merits
                 and other matters which should be drawn to the Court’s attention.)

           4.    Witnesses:

                 A.      Non-expert witnesses to be called by the plaintiff and defendants, except
                         those who may be called for impeachment purposes only, are:

                         (List names, addresses, and telephone numbers of all non-experts who will
                         testify. Indicate whether they are expected to testify in person, by
                         deposition videotape, or by reading of their deposition transcript. Indicate
                         all objections to the anticipated testimony of each non-expert witness. For
                         each witness listed, indicate whether the witness will be called or merely
                         may be called to testify.)

                 B.      Expert witnesses to be called by the plaintiff and defendants, except those
                         who may be called for impeachment purposes only, are:

                         (List names, addresses, and telephone numbers of all experts who will
                         testify, providing a brief summary of their qualifications and a statement of
                         the scientific or medical field(s) in which they are offered as experts.
                         Indicate whether they will testify in person, by deposition videotape, or by
                         reading of their deposition transcript. Indicate all objections to the
                         qualifications or anticipated testimony of each expert witness.)

                         It is understood that, except upon a showing of good cause, no witness
                         whose name and address does not appear in the lists required by
                         subsections (a) and (b) will be permitted to testify for any purpose, except
                         impeachment, if the opposing party objects. Any objection to the use of a
                         deposition under Fed. R. Civ. P. 32(a) not reflected in the Pretrial Order
                         shall be deemed waived, except for good cause shown.

           5.    Depositions and Other Discovery Documents:

                 All depositions, answers to written interrogatories, and requests for admissions, or
                 portions thereof, that are expected to be offered in evidence by the plaintiff and the
                 defendants are:

                 (Designate portions of depositions by page and line number. Designate answers to
                 interrogatories and requests for admissions by answer or request number.
                 Designation need not be made of portions that may be used, if at all, as
                 impeachment of an adverse party. Indicate any objections to proposed deposition
                 testimony, answers to interrogatories, and admissions.)



                                             -5-
Case 1:20-cv-00390-RJJ-RSK ECF No. 27, PageID.218 Filed 01/27/21 Page 6 of 7



                 6.      Length of Trial: Counsel estimate the trial will last approximately _____ full days,
                         allocated as follows: _____ days for plaintiff’s case; _____ days for defendants’
                         case; _____ days for other parties.

                 7.      Prospects of Settlement: The status of settlement negotiations is:

                         (Indicate progress toward settlement and issues that are obstacles to settlement.)

         The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance, and upon
approval by the Court, with such additions as are necessary, will be signed by the Court as an order reflecting
the final pretrial conference.

10.     MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE: At the final
        pretrial conference, the parties and the Court will formulate a plan for trial, including a program for
        facilitating the admission of evidence, consider the prospects of settlement, and consider such other
        matters as may aid in the trial or other disposition of the action. Unless excused by the court in
        advance upon a showing of good cause, the attorney who is to conduct the trial shall attend the final
        pretrial conference and shall be accompanied by the individual parties or representative of the party
        (other than the attorney himself or herself) with full settlement authority.

        Three (3) business days prior to the final pretrial conference, exhibit books shall be submitted to the
        Court. Exhibits shall be clearly identified. Counsel for the parties shall provide three (3) sets of
        notebooks with the exhibits to the Court. The exhibits should be divided and tabbed with the exhibit
        numbers. A list of the exhibits (Attachment, Exhibit 1) should be located in the front of the
        notebooks. One set of notebooks is for the Court, one set is for the deputy clerk in the courtroom,
        one set is for the use of the witnesses. When bringing a document to the attention of the Court and
        witnesses, counsel asking the questions should refer to the notebook volume and exhibit number.

        Counsel shall arrange to have all documentary exhibits digitized for projection on the large screen
        in the courtroom. Counsel are responsible for projection of the exhibits using their own computers
        and software compatible with the Court’s electronic system. Scheduling and questions concerning
        the use of electronic projection is accomplished by sending an e-mail to
        courttech@miwd.uscourts.gov, or by calling (616) 732-2757. Information concerning the features
        of the electronic evidence projection in the courtroom is available at the court’s website:
        www.miwd.uscourts.gov (Click on Courtroom Technology link).

11.     PREPARATION FOR TRIAL: Trial briefs and Proposed Findings of Fact and Conclusions of Law
        shall be submitted to the Judge three (3) business days prior to the trial date.



Date:    January 26, 2021                          /s/ Robert J. Jonker
                                                   ROBERT J. JONKER
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                     -6-
Case 1:20-cv-00390-RJJ-RSK ECF No. 27, PageID.219 Filed 01/27/21 Page 7 of 7



                           ATTACHMENT - EXHIBIT 1

  Exhibit                                 Offered                Date      Date
                    Description                     Objection
 No./Letter                                 By                  Offered   Received




                                    -7-
